OFFICE   OF THE   ATTORNEY     GFtjERAL    OF TEXAS
                                  AUSTIN




Honorable Ii. L. Washburn
County Auditor
Houston, Texas

Dear Sir:                       Opinion No, O-6949
                                Re:   Compensation     payable to county tax
                                      aammoc     and   aollsctor for perform-
                                      ing services     for the
                                      Houston Ship     C
                                      District.



ment a8 to the pro
ton Ship Channel R
rangsments vith th
for the collect1
7873 (as authori
tated Civil   Stat
Session   of the 4
VOW.      Your exact In                                of compensation        that
may be paid Harris C                             r perfomlng   services        for
the district.
                                                  t to proceed    in the man-
                                                  llectlon   of taxes for
                                                 was authorized    by Article
                                                  specific   terms for the




tatlon  that such compensation  shall not exceed once per         cent   of   the
taxes so collected.   The language Is as follows:
BonoMble          Ji. L.    ‘wa8hbwn,            page 2


            %bun the County A8o8ror                              aad County        Col-
       hOtOT Or8 l%QUiEUd t0 a88888                           a&     W3lhCt        th4
       taxea L5 say incorporated aity,                             tom or village,
       dralaega         dI8triat,           Uat8r     oolitro~      aa    i.UL~OV8aWlit
       district,         vatsr          lmprovawnt          dlstrlct,       or ruvI(y-
       tlO5 dietrict,               they 8hall         r88mOtiV8l.j   rOOetV8
       for       8IBbMrVi088              aD *OouOt       t0 b8 a&Feed U&W5 by
       the    govera       body             of     8uoh iauorpotatad   eftlal,
       tOW8   or vi.1
                    %!.a 8, draitmge  di8tl'iOt8, Water COW
       trO1 and improveant dI8triOt8,     UatOr %prOWUnt
       dlstrlotr,   cr PaVigUIO5   dt8tFlOt8, aad the &a*
       ml88iOMr8 Court Of the OOURtyi0 uhloh 8uah 1U-
       corporated     citie8,      tow58 or VZ)Llager,  draIa8gu
       di8triOt8,     uatur     ooatrol  aod hprovemat      df8-
       trh3t8,    WatUt    iJll~OW#llt    dl8trlat8,   Or M?l&@-
       tlQO    di8tElCtO     me   8itMt.d not t4 8X0-d       (Hy per
       OMt        Of t&      tU88         80 OOU8OtUd."

                 222i.8lirP~tattM                i# t?MtrOllf.~          de88        t%QptW       351
Of   thU   bt8     Of the          Rt+&UbY         30881W     Of   th8 49th        bgi,l*ttU8,
1L45, 18      l  p$&iaabl8.              For th.      9U?9OrS Of thi8 ~i!liQti,                  th8
psrtil8JRt put8             Of thl.8 bt            W8d      88 fO110U8c

                  "SeatfoR         1.     hay muorpcwated city,                   tom ar
       vlllagu,         Iodepeadoot sahool Qiatrlot,                       drabbag
       dlatrlat,           vat#r        aotItrot     aad    lmproremarSa        dl8triat,
       vater lmprovamerrtdi8tviat, onvt(ptLoa dirtrlat,
       road di8triOt, or ury other mueiolp8lity cu dir-
       triOt io th8 stat8 Of Ta%a8, lOoet8d eRtir.lf
       ulthra the bounderlea OS Mother murk1cipallt~ or
       dirtriot ir hemb empowered, tc authcPlS8, by
       ardlMa#8   Or CO80 3 UtiOa,                    thV    fax    fi88a88Ol’,      &Wd
       0r Equeliratloa   and Tu    collmtor  0r tb8 nuniol-
       pal.tty in uhtah It 18 located to set a8 Tax A8-
       #88or, &urd 31 lQurlltatioa and Tax Oolleetor
       re,rgectlvely Sor tkb3aunicipo3it.y or di8triat 80
       avaiUog      itself of the 8ervIoes ct 88ld olft@er8
       and Boerd of Fqwlltatloa.
             ". . . .

             %ec* 2. Ubon ths TU hsn88Or,     Board Of
       ~inlixation,  and Tax Colleator oS any moniel-
       polity or dfatrlot hare been ltithorl8ed by ordl-
       mmae    or re8OlUtiOQ                 to     aat a8 8od parform    thu
       dUti88,   l’e8~ativelj,                     Of TaJt Al8V88W,  &al’@    c?f
&Xl4r6b16 H. L. Idashbura, pas               3


     BQlm11zati0n oad Tu aollscrtor of rootbsr muILL-
     cQalitg   m dlstrlot   laaluded vithlo its bound-
     erS~u, such tncluded awiiclpaltty or Ulatrlst
     shall peg th6 mwI~c1p811tyor distrl4t,    the serv-
     Lues of who46 bffteera   *ad Bosrd of EWuslitatioa
     are berag ut~l~rsd, for said 5r)rvLces and ta such
     Other ifUtld6tltal OXp8nw a8 am n6aaUmily ill-
     ourred la connsct~on vSth the rstidsrtiq of such
     wrvlaes, such art amount as r#ay be 8gresd upoa by
     ths govsralag bodres of said two wunZatprlitlas
     or distriats.
           =seo. s.  Whsnsvsr snp q unlaipslity or &is-
     triat sbsll hsvs outboritod tbs Tsx AsssssoP,
     Board of ~wllutlon       lDd Tu Collwtor    of a&other
     munlaiw1Lty or dlstrlot to rat as its Tu As-
     wssor, Board of BQuslitstioa *ed Tax ColleQtor,
     r44p4Ctlvsl~, it 4ny theruftar     revoke rad ulth-
     drsu ssld lta th o bv  r lty
                               ordlaanae Q gropso rssalu-
     tloa ta ths nms maamp in rhtsh suah luthor’tt~
     was oonfawd,    aat3 tbsrabftw   th8 aunloi   litf 02
     district so rswkfag     swh suthorftr slul 4”assess,
     cpwliae and aolleot its tax64 tn th4 astuwr ia
     uhlah sacu uere assssssd, squslrsed and coll4cWd
     before uia              authority   0~s gmotrb.
           I). . . .

           “sso. 5.              Tkmprovislans
                                    of this Act sWll
     be cwsulativa              of cod in uldltloa
                                       to sll otbsr
     rights and rsmsdlss to mhlah any suah m~l~lprli-
     ties a&d dlstrlats msybe eatttlsd, but ss $0 sag
     pr0~e6dmg4 uadtrrthis Aot, ir6oJput      arm-
     t&m of this hct be in Corafllct ulth 4s~ pu't or
     port Loa of any law of t&m Btets, th4 t4nr4 aid
     pro~ls:oue of this hat shall gowra as to such
     pmmsdln&s.
           I            tl
               l .. .




           l)eet,lon 1 rsqurrea that ths navlgstiatl dlstrfet be
“located eiat1rul.y wIthLo the bouadmry Of (W     atha’) i%wiQI-
paalrty or distrlctr"    You have mfornmd us that the bouad4ri68
Of tht mrrf.s cOUaty noUSt6mmbip chmiwl mvlgmtion m4trwt
ape ideatrcal with those of BaPrtS &?wtg.       Xt i4 thersfora
    plain that if tlarrl8 County is "anothbr munlsiprl~tg   or dls-
    tr:ct” uZthZR the tasaning of Chapter 351, thQ cmvigatj.oR
    district 1~67 agree utth the o%uaty r6garZlRg    the comp6Rsa-
    C;on tn be pild the utseaaor  6ncl collector  3'~ fhalr  wrv-
    :cat.

                  ka stats@ in 1 &c;iuillin                        mmlc!pal       Coqorati004
    i&d     EdLtIon).   &mtlon 136:
                    tl
                      ....

                    "Tile     4tatus      or    n4tUrc        Of   the   county    has bcea
            the CubJsct of somt conflict      amoag cmrt decisions,
            90&Wh51d:a8 that 8 C0Unt.y fR 4 PlUll~Oi~pOl oOl'5rOl'S-
            tLOn, while otbera   hold t&t,     althOugh  count 168
            have ths general   charaat~ristlcs      of mwiclpal ear-
          * poratlms,          thay are         not canaLdared            swh     uRla44
            muie    a0   by    coastltutiaa              Or   4t4tUt6    ati,     therdrore,
            fall  late ths Class of bOd:tS polttlc,    oaltd
            qUaSl'-PUbllC oc quasl-munla:pal osrporati.ms or-
            &an:za& ta aid 1~ th6 pro&m ldmfnlatrotion       of
            stat6 affairs   vlth such powsre end functlms     8s
            the law prescrrtbas,   and this vlev is supported    by
            the weight of authorfty.     . ..”

                   ks stated           it Brita      v.       dtascosa     County,      iCiv.   Am.)
    247 3.E’. 878, writ               dlsmlrrsad:

                  'Tha CoRstltutiOQ    of Texas ~6CogRit~S ooun-
            ti6s a6 ?aun:oi.pal corpor8t~ons   along with Citlsa
            and tovR8."    (366 APtiCl4 3, t 1 52 and 53; Art.
            11, tt 1.9 3. 6, 7, 8 and 3.)
                   rqoreov6r.          the twaa:ng            of   the term a0 &lvea in the
    Conot?tutroa         L6    th&t     vh:ob      should        be ascr:b6d  to the 'kgis-
    la6 UPC.       %cfch      v.   Stats,       (Ci,v.        >pp.) 145 3.U. (Za) 876, wrZt
    rafuued.

                  You am           theercfore edviecad that It is the oplaloa
    of    rh!.e dewt;niernt         that I~~rta Coautg 3 a %unlc,ipallty”
                        cf t&t #iraw employed in Chapter 351
    withIn the araau~iah;
    of the Acts of the Regular ti56ssLOQ Of tbs 49th LfgfslattWe,
    1945. 5:nCS th@ iiWrb4   COURtr iiOUStO0 %hLp ~4tiWd   ?bVigs-
    tim ElstrLct     1164 wholly within      thts bxxaflar:c;i   of the ntml-
    cip61icy    of m3arrf.s Courlt~, 'kx85,   and :.a ldeotzcsl wPth its
    bounc%riea,    I~& :6 th6 further    Qy;;RiOR of this teyArtr%?Rt that
    the governiiq    body of th6 ~avigatPm        dietriot     ms~‘agres w:th




I
1                                                                        'i i 0
                                                                         , * I'


         Honorable H. L. iwhburn,   page 5


         the goveraiag  body of Hmr18 County an to the amount of aan-
         pmutioa    to be paid to t&e a o uo tglsuasor owl colleator
         of Harris County for their oerrlcea prtortaed for the dir-
         trlct.
                                                  Very truly yours
                                             ATTORIEYOEW      OF TEXAS

    1”
                                             BY

         JD3:db